Case 1:18-cv-25385-MGC Document 16 Entered on FLSD Docket 02/12/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-25203-Civ-COOKE/GOODMAN


 MORRIS WILSON, et al.,

       Plaintiff

 vs.

 NCL (BAHAMAS) LTD., d/b/a NORWEGIAN
 CRUISE LINE,

       Defendant.
 __________________________________________/


                     ORDER OF CONSOLIDATION AND REFERRAL

       THIS MATTER comes before me on the parties’ Agreed Motion to Transfer and

 Consolidate Cases and Consent to Magistrate Judge Jonathan Goodman (ECF No. 12). The

 Motion relates to 13 separate cases filed against Defendant Norwegian Cruise Line in this

 District (the “Related Cases”). The Related Cases assert causes of action against Norwegian

 stemming from its conduct during a January 2018 North American blizzard. Having

 considered the agreed motion and the record of the Related Cases, I find that the Related

 Cases involve substantially the same transaction and parties. Accordingly, it is ORDERED

 and ADJUDGED that the Court GRANTS the agreed motion as follows:

       1.     The Court CONSOLIDATES the following cases:

              a. Morris Wilson et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25203.

              b. Anthony Vitale et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25385.
Case 1:18-cv-25385-MGC Document 16 Entered on FLSD Docket 02/12/2019 Page 2 of 3



               c. Geremiah Wheeler vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25374.

               d. Aaron Bernau et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25401.

               e. Sarah Wheeler et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25402.

               f. Dawn Pannell et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25403.

               g. Tara Patricia Hambly et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian

                   Cruise Line, No. 18-cv-25404.

               h. William Kenneth Goble et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian

                   Cruise Line, No. 18-cv-25405.

               i. Karen McIntyre et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25406.

               j. Ann Pardi et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise Line,

                   No. 18-cv-25414.

               k. Russ Sermeran et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise

                   Line, No. 18-cv-25415.

               l. Edgardo “Eddie Herrero et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian

                   Cruise Line, No. 18-cv-25416.

               m. Stacy Curcio et al. vs. NCL (Bahamas) LTD., d/b/a Norwegian Cruise Line,

                   No. 18-cv-25419.

        2.     United States Magistrate Judge Jonathan Goodman will preside over all further

 proceedings in this matter, including trial and entry of final judgment.
Case 1:18-cv-25385-MGC Document 16 Entered on FLSD Docket 02/12/2019 Page 3 of 3



        3.     All future filings will be filed only in Case No. 18-25203 and will be captioned In

 re NCL (Bahamas) LTD. The docket sheet will reflect this consolidation and referral.

        4.     The clerk will CLOSE the Related Cases except for the lead case, No. 18-25203.

        5.     Plaintiffs have 30 days from the date of this Order to file a Consolidated

 Amended Complaint in Case No. 18-25203.

        DONE and ORDERED in chambers at Miami, Florida, this 8th day of February 2019.




 Copies furnished to:
 Jonathan Goodman, U.S. Magistrate Judge
 Counsel of record
